Citation Nr: 1734173	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for post-repair nasal septum deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active military service from June 1960 to April 1961 and from July 1972 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for an acquired psychiatric disorder and denied a compensable rating for post-repair nasal septum deviation.

The Veteran testified before the undersigned at a Board hearing at the RO in March 2013.  A transcript of the hearing is in the claims file.

In January 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  While the case was on remand, in a May 2015 rating decision, the AOJ granted service connection for an acquired psychiatric disorder and assigned an initial 70-percent rating, effective in September 2011.  There is no indication in the claims file that the Veteran has contested either the initial rating or effective date.  Hence, that issue is no longer before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In the January 2015 remand, the Board referred the issue of entitlement to service connection for chronic sinusitis to the AOJ.  Documentation in the claims file reflects that developmental action was taken, and a VA medical examiner rendered a positive nexus opinion in November 2015, but the AOJ has yet to adjudicate the issue.  Hence, it is again referred for appropriate action.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's post-repair nasal septum deviation has not manifested as due to trauma.


CONCLUSION OF LAW

The criteria for a compensable rating for post-repair nasal septum deviation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.97, Diagnostic Code (DC) 6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the January 2015 Remand, the AOJ provided the Veteran with content-compliant VCAA notice via an April 2015 letter.  Further, the claim was reviewed de novo, as noted in the May 2015 Supplemental Statement of the Case (SSOC).  Further, following issuance of the March 2008 letter and the additional development, the claim was/were reviewed on a de novo basis, as shown in the February 2009 supplemental statement of the case.  Hence, the timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Neither the Veteran nor his representative has asserted any specific prejudice as a result of the timing-of-notice error.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records, including the Compensation and Pension (C&P) examination reports, are in the claims file.  Further, as noted earlier, the Board remanded the case to insure all records are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board may address the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Discussion

Historically, the Veteran underwent surgery for a deviated septum during his active service.  After separation he applied for VA compensation.  A January 1977 rating decision granted service connection for post-nasal spectrum and assigned a noncompensable rating, effective in April 1976.  (01/10/1977 VBMS-Rating Decision).  VA received the Veteran's claim for an increased rating in September 2011.

Deviated septum is evaluated under 38 C.F.R. § 4.97, DC 6502.  These criteria provide for a compensable rating solely when the deviation is due to trauma.  When that is the case, a 10-percent rating (the maximum schedular rating) is allowable when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.  The rating schedule authorizes the assignment of a noncompensable evaluation (zero percent) in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met. 38 C.F.R. § 4.31.

The October 2011 examination report reflects that the examiner noted that the Veteran's deviated septum was not due to trauma.  (11/09/2011 VBMS-VA Examination, p. 4)  The Veteran's outpatient records do not reflect any medical finding to the contrary.  Hence, in light of the fact that the Veteran's deviated septum is not due to trauma, there is no factual basis for a compensable rating.  38 C.F.R. § 4.97, DC 6502.  As noted in the Introduction, the Board referred a claim for a nasal disorder which, if granted, will address the Veteran's symptoms to which he testified at the hearing.  (05/19/2013 Legacy-Hearing Testimony, p. 2-8).

In light of the above, the Board is constrained to find that the preponderance of the evidence is against a compensable rating.  38 C.F.R. § 4.10, 4.31, 4.97, DC 6502.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable rating for post-repair nasal septum deviation is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


